—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of third-party defendants, Town of Schroeppel (Town) and Neil Candee, the Town’s employee, seeking summary judgment dismissing the third-party complaint for contribution (see, Guereschi v Bouchard, 286 AD2d 997 [decided herewith]). The contention of third-party plaintiffs that the Town and Candee are liable pursuant to General Municipal Law §§ 50-a and 50-b for the negligence of Candee is raised for the first time on appeal and therefore is not properly before us (see, Ciesinski v *999Town of Aurora, 202 AD2d 984, 985). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J. — Summary Judgment.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.